AMENDMENT NO. 2
TO
FIRST AMENDED AND RESTATED ADVISORY AGREEMENT

     THIS AMENDMENT NO. 2 TO FIRST AMENDED AND RESTATED ADVISORY AGREEMENT (this
“Amendment No. 2”), effective as of July 17, 2009, is entered into by and among
Grubb & Ellis Apartment REIT, Inc., a Maryland corporation (the “Company”), and
Grubb & Ellis Apartment REIT Advisor, LLC, a Virginia limited liability company
(the “Advisor”).

W I T N E S S E T H:

     WHEREAS, the parties hereto are parties to that certain First Amended and
Restated Advisory Agreement dated as of July 18, 2008 (the “Amended Advisory
Agreement”), as amended by Amendment No. 1 to the Amended Advisory Agreement
dated as of November 26, 2008 (“Amendment No. 1”);

     WHEREAS, the parties hereto desire to amend the Amended Advisory Agreement,
as amended by Amendment No. 1, as provided by this Amendment No. 2;

     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements contained herein, the parties hereto, intending to be
legally bound, hereby agree as follows:

     1. Definitions. The following new Sections 1(oo) and 1(pp) are hereby added
to the Amended Advisory Agreement.

     “(oo) “Real Estate-Related Securities” shall mean any real estate-related
securities investments transferred or conveyed to the Company or the
Partnership, either directly or indirectly, or such investments the Board of
Directors and the Advisor mutually designate as Real Estate-Related Securities
to the extent such investments could be classified as either Real Estate-Related
Securities or Properties.”

     “(pp) “Offering Stage” shall mean the period from the commencement of the
Company’s initial public equity offering through the termination of the
Company’s last public equity offering prior to Listing. For purposes of this
definition, “public equity offering” does not include offerings on behalf of
selling Stockholders or offerings related to a distribution reinvestment plan,
employee benefit plan or the redemption of interests in the Partnership.”

     2. Compensation. Sections 9(a) & 9(b) of the Amended Advisory Agreement are
hereby deleted in their entirety and replaced with the following.

 “(a) The Advisor or its Affiliates shall receive as compensation for services
rendered in connection with the investigation, selection and acquisition of Real
Estate Assets and Real Estate-Related Securities (by purchase, investment or
exchange) funded by equity raised during the Offering Stage by the Advisor or
its Affiliates, including any acquisitions completed after the end of the
Offering Stage and/or termination of this Agreement or funded with net proceeds
from a Sale, an Acquisition Fee payable by the Company. The total Acquisition
Fees paid to the Advisor or its Affiliates shall not exceed (i) 3.0% of the
Contract Purchase Price of Properties acquired directly or indirectly by the
Company, (ii) 4.0% of the Total Development Cost of Properties developed by or
on behalf of the Company for services provided by the Advisor, its Affiliates or
sub-contractors thereof, and (iii) 2.0% of the origination price or purchase
price of (A) Real Estate-Related Securities and (B) Real Estate Assets other
than Properties, originated or acquired by the Company. At the Advisor’s
discretion, a portion of the Acquisition Fee may be paid to third-party
developers for services rendered. Acquisition Fees shall be payable on the
acquisition of a specific Property, on the acquisition of a portfolio of
Properties through a purchase of assets, controlling securities or by Joint
Venture, by a merger or similar business combination or other comparable
transaction, on the completion of development of a Property or Properties for
the Company, or on the origination or acquisition of Real Estate-Related
Securities or Real Estate Assets other than Properties. However, the total of
all Acquisition Fees and Acquisition Expenses payable with respect to any Real
Estate Assets and Real Estate-Related Securities shall not exceed 6.0% of the
Contract Purchase Price of such Real Estate Assets or Real Estate-Related
Securities, or in the case of a loan, 6.0% of the funds advanced, unless fees in
excess of such amount are approved by a majority of the Directors not interested
in such transaction and by a majority of the Independent Directors not
interested in such transaction and which transaction is determined to be
commercially competitive, fair and reasonable to the Company. Notwithstanding
anything to the contrary herein, in the event the Advisor’s obligations in
Section 2(a) herein terminate or are waived by the Company, the Advisor may, in
its sole discretion, waive all or a portion of its rights under this
Section 9(a).”

     “(b) The Advisor shall receive as compensation for services rendered in
connection with the management of the Company’s assets the Asset Management Fee.
The Asset Management Fee shall be equal to 0.5% of Average Invested Assets,
calculated monthly not to exceed one-twelfth of 0.5% of the Average Invested
Assets of the Company as of the last day of the immediately preceding quarter.
The Asset Management Fee shall be payable monthly in arrears by the Company in
cash or in shares at the option of the Advisor, and may be deferred, in whole or
in part, from time to time, by the Advisor (without interest); provided,
however, that the Company’s obligation to pay the Asset Management Fee shall be
subject to the Stockholders receiving distributions in an amount equal to 5.0%
per annum, cumulative, non-compounded, of Invested Capital and, effective
January 1, 2009, the Advisor will waive the Asset Management Fee until the
quarter following the quarter in which the Company generates funds from
operations (“FFO”) sufficient to cover 100% of its distributions declared to its
Stockholders for such quarter. For purposes of calculating FFO, non-recurring
charges including, but not limited to, acquisition related expenses,
amortization of deferred financing fees on the Company’s line of credit or other
equivalent mezzanine financing, interest expense associated with the Company’s
line of credit, the Company’s loan from NNN Realty Advisors, Inc. or other
mezzanine loans, and gains or losses on future interest rate swaps, will be
excluded.”

     3. Compensation for Additional Services, Certain Limitations. Section 11(b)
of the Amended Advisory Agreement is hereby deleted in its entirety and replaced
with the following.

     “(b) In extraordinary circumstances, the Advisor and its Affiliates may
provide other goods and services to the Company if all of the following criteria
are met: (i) the goods or services must be necessary to the prudent operation of
the Company; and (ii) the compensation, price or fee must be equal to the lesser
of the compensation, price or fee the Company would be required to pay to
independent parties who are rendering comparable services or selling or leasing
comparable goods on competitive terms in the same geographic location, or the
compensation, price or fee charged by the Advisor or its Affiliates for
rendering comparable services or selling or leasing comparable goods to third
parties on competitive terms. In addition, any such payment will be subject to
the further limitation described in paragraph (c) below. Extraordinary
circumstances shall be presumed only when there is an emergency situation
requiring immediate action by the Advisor or its Affiliates and the goods or
services are not immediately available from unaffiliated parties. Services which
may be performed in such extraordinary circumstances include emergency
maintenance of Company Properties, janitorial and other related services due to
strikes or lock-outs, emergency tenant evictions and repair services which
require immediate action, as well as operating and re-leasing properties with
respect to which the leases are in default or have been terminated.”

     4. Defined Terms; References.

     Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Amended Advisory Agreement, as amended by
Amendment No. 1. Each reference to “hereof,” “hereunder,” “herein” and “hereby”
and each other similar reference and each reference to “this Amended Advisory
Agreement” and each other similar reference contained in the Agreement shall,
after the date hereof, refer to the Amended Advisory Agreement as amended by
Amendment No. 1 and this Amendment No. 2.

     5. Titles and Headings.

     The headings in this Amendment No. 2 are for reference purposes only, and
shall not in any way affect the meaning or interpretation of this Amendment
No. 2.

     6. Severability.

     The invalidity of any portion of this Amendment No. 2 shall not affect the
validity, force or effect of the remaining portions hereof. If it is ever held
that any restriction hereunder is too broad to permit enforcement of such
restriction to its fullest extent, such restriction shall be enforced to the
maximum extent permitted by law.

1

    7. Counterparts and Recognition of Facsimile Signatures.

     This Amendment No. 2 may be executed in one or more counterparts, each of
which shall be deemed an original agreement, but all of which together shall
constitute one and the same instrument. Additionally, the parties hereto
acknowledge and agree that a facsimile signature to this Amendment No. 2 will be
recognized and accepted as an original signature.

     8. Governing Law.

     The parties hereto agree that this Amendment No. 2 shall be governed by the
provisions of Section 24 of the Amended Advisory Agreement.

   IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
executed effective as of the date first written above by their respective
officers thereunto duly authorized.

GRUBB & ELLIS APARTMENT REIT, INC.

     
By:
Name:
Title:
  /s/ Stanley J. Olander, Jr.
Stanley J. Olander, Jr.
CEO and President

GRUBB & ELLIS APARTMENT REIT ADVISOR, LLC

     
By:
Name:
Title:
  /s/ Stanley J. Olander, Jr.
Stanley J. Olander, Jr.
CEO and President

2